Quinn, Chief Judge
(dissenting):
In at least two circumstances, this case is so different from United States v Wheeler, 17 USCMA 274, 38 CMR 72, as to require a different result. First, in Wheeler, trial counsel’s argument implied that the accused’s long and honorable service could not be considered by the court members in their determination of the sentence; the law officer’s failure to dispel this erroneous inference presented a fair risk that the court members were misled as to the law. See United States v Adams, 5 USCMA 563, 18 CMR 187. No such situation is present here. Secondly, in Wheeler, the law officer did not inform the court members of permissible punishments other than those set out in the instruction on the maximum. The record of trial indicated a sentence work sheet listing other punishments had been given to the court members, but it did not appear the work sheet was shown to defense counsel or that he agreed it should be used by the court members. Thus, it could not be reasonably inferred from the record that the work sheet was treated as part of the sentence instructions. See United States v Caid, 13 USCMA 348, 32 CMR 348.1 Here, a sentence work sheet listing the permissible punishments was examined by defense counsel, and he indicated he had “no objection to it.” In addition, the law officer instructed the court members regarding the maximum punishment for each of the three offenses of which the accused was convicted, thereby informing them of the severity of each offense in relation to the total punishment to which the accused was subject.
The record of trial satisfies me that the court members had adequate guideposts to assist them in the determination of an appropriate sentence. I would, therefore, affirm the decision of the board of review.

 In United States v Caid, 13 USCMA 348, 352, 32 CMR 348, we said:
“While we do not recommend the procedure of presenting instructions on the sentence through the medium of a work sheet, where, as here, all the parties to the trial have examined it in open court and agreed that it constitutes a part of the sentence advice, we are inclined to find no error in its use.”